DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 06/16/2022.  Claims 1-4 have been amended, and claims 5-8 have been previously cancelled.  Claims 1-4, 9, and 10 are currently pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 9, and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed an abstract idea without significantly more.  Independent claim 1 recites (additional limitations crossed out):
  A method of attention token rewards, the method comprising:
receiving, 
displaying, 
automatically collecting, attention to the at least one privacy preserving ad is automatically collected based at least in part on monitoring, 
comparing, based at least in part on collecting the indicia of user attention to the media content, the third-party content-producing account to a list of content creators that are verified to accept digital asset rewards via the attention application;
automatically signing, 
receiving, 
The above limitations, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of a marketing/sales activity.  That is, other than reciting the steps as being performed by an “attention application” including a “digital asset wallet”, nothing in the claims precludes the steps from being described as a marketing/sales activity.  For example, but for the “attention application” and “digital asset wallet” language, the steps describe paying a publisher for presented content that has received attention, and paying a user for viewing presented ads, which are marketing/sales activities.  If a claim limitation, under its broadest reasonable interpretation, covers performance of an advertising activity, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of an “attention application” to perform the steps.  This additional element is recited at a high level of generality (see at least Paras [0002], [0021]) such that it amounts to no more than mere instructions to apply the exception using generic computing components.  Further, the inclusion of a “digital asset wallet”, and a “digital” asset reward merely serves to link the judicial exception (i.e. payment to a publisher and user) to a particular technological environment or field of use (i.e. computer environment).  The claims also recite “automatically signing, using a private key associated with the digital asset wallet…”.  However, this limitation merely serves to link the use of the judicial exception (i.e. payment to a publisher) to a particular technological environment or field of use (i.e. payment through blockchain).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are therefore still directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using an “attention application” to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components, while the elements of a “digital asset wallet” and “digital” asset, and the limitation of  “automatically signing, using a private key associated with the digital asset wallet…” reward merely link the judicial exception to a particular technological environment or field of use.  Mere instructions to apply an exception using a generic computer component, or general linking the judicial exception to a particular technological environment or field of use cannot provide an inventive concept.  Therefore, the claim is not found to be patent eligible.
Claims 2-4 and 9-10 are dependent on claim 1, and include all the limitations of claim 1.  Therefore, they are also found to be directed to an abstract idea.  Claims 2-4 and 9-10 merely further narrow the abstract idea.  For example, claims 2-4 merely describe attributes of the payment to the publisher, claim 5 merely describes the publisher, and claim 9 merely describes parameters of the digital asset reward.  Claim 10 indicates that the media content is a “toast notification”, however this merely links the judicial exception to a particular technological environment or field of use.  The dependent claims have not been found to integrate the judicial exception into a practical application, or provide significantly more than the abstract idea.  Therefore, the dependent claims are found to be directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyooka (US 2020/0322685) in view of “basic attention token – Introducing Blockchain-Based Digital Advertising” available on May 16, 2017 and hereinafter referred to as BAT1 and “Announcing a new Blockchain-Based Digital Advertising Platform” by Basic Attention Token available on March 23, 2017 and hereinafter referred to as BAT22.
Regarding claim 1, Kiyooka discloses a method of attention token rewards, the method comprising:
receiving, at an attention application, media content originating from a third-party content-producing account on a centralized media platform, the attention application including a digital asset wallet of attention tokens, wherein the attention application is anonymously associated with a user such that the attention application is not configured with personally identifiable information;  
displaying, by the attention application, the media content received from the centralized media platform to a user of the attention application accompanied by an integrated tip button displayed with the media content by the attention application;
Kiyooka discloses a user viewing videos that have been uploaded by a content creator via a browser, wherein the content includes a tip button, wherein the user has an associated wallet, and wherein user-privacy infringing targeted ads are excluded (Paras. [0097], [0108], Fig. 4, and Fig. 6)  Alternatively, BAT teaches a user’s private data never leaving their device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kiyooka to utilize the teachings of BAT since it would allow for the preservation of user privacy.
Kiyooka also discloses automatically collecting, by a processor of the attention application, indicia of user attention to the media content during an attention session by a user interaction with the integrated tip button, wherein the indicia of user attention to the media content…is automatically collected based at least in part on monitoring, by the processor, an amount of time the user spent on the website that is associated with the at least one privacy preserving ad or the media content.   Kiyooka discloses a user operating a displayed tipping button (i.e. indicia of user attention) that is displayed during video playback, and processing a tip to the content creator of the displayed video (Paras. [0025]-[0026]).
Kiyooka does not disclose comparing, based at least in part on collecting the indicia of user attention to the media content, the third-party content-producing account to a list of content creators that are verified to accept digital asset rewards via the attention application.  BAT2 teaches verifying publishers that are to receive a basic attention token (i.e. digital asset reward).  See “In early stages, the BAT will be specifically tied to Brave browsers and Brave servers, along with verified publishers.”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kiyooka to utilize the teachings of BAT2 since it would ensure that participating publishers receive basic attention tokens.
Kiyooka does not fully disclose automatically signing, using a private key associated with the digital asset wallet and based at least in part on the indicia of user attention during the attention session and the comparing, a message to execute a transfer of a first digital asset reward from the digital asset wallet to the third-party content-producing account and not to the centralized media platform, the transfer executed such that the user is anonymous to the third-party content-producing account.  While Kiyooka discloses transferring tips (i.e. digital asset rewards) to content creators, Kiyooka does not explicitly disclose the use of a private key associated with the digital asset wallet to execute the transfer, or transferring the digital asset reward to the third-party content producing account and not to the centralized media platform. BAT2 teaches the utilization of Ethereum for the transfer and verification process of basic attention tokens.  See “Beyond 1.0 BAT: Make the transfer and verification process entirely distributed on Ethereum using a state channel scheme with zero knowledge proof protocol for ensuring user privacy.”  While not explicitly stating the use of a private key to execute a transaction, the Johnson reference notes that valid Ethereum transactions require the transaction to be signed using a private key.  See “Everyone knows that to create a valid Ethereum transaction, you first have to sign it using your private key, and that only signed transactions are valid.”  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the blockchain payment process of the secondary reference(s) for the payment means of the primary reference.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Kiyooka also does not disclose:
…wherein the media content includes at least one privacy preserving ad;
Collecting…indicia of user attention to the at least one privacy preserving ad
Receiving, at the digital asset wallet, a transfer of a second digital asset reward based at least in part on the indicia of user attention 
BAT teaches a system that measures attention paid to content and ads in a browser tab, and rewards users viewing ads with “basic attention tokens”.  BAT also teaches that the ads are anonymously matched with customers (i.e. privacy preserving).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kiyooka to utilize the teachings of BAT since it would provide users with an incentive to view ads.
Regarding claim 2, Kiyooka discloses The method of claim 1, wherein the transfer of the first digital asset reward includes a set of payments to third-party content producing accounts on centralized media platforms, an amount of each payment in the set of payments being based on a fraction of attention of a user of the attention application paid to each third-party content producing account.  Kiyooka discloses a system wherein a user may tip a content creator (i.e. 100% of payment based on attention) (Para. [0026]).
Regarding claim 3, Kiyooka discloses the method of claim 1, wherein the transfer of the first digital asset reward from the digital asset wallet includes a one-time tip payment to the third-party content producing accounts.  Kiyooka discloses a system wherein a user may tip a content creator (Para. [0026]).
Regarding claim 4, Kiyooka discloses the method of claim 2, wherein the transfer of the first digital asset reward from the digital asset wallet is a recurring tip to the third-party content producing accounts.  Kiyooka discloses a system wherein a user may tip a content creator multiple times (Paras. [0026], [0134]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyooka in view of BAT and BAT2, and in further view of Redlich (US 2015/0120466)
Regarding claim 9, Kiyooka, BAT, and BAT2 do not disclose the method of claim 1, wherein the first digital asset reward depends at least in part on a dwell time on the media content.  Redlich teaches a system wherein time spent on specific uploaded content is considered in determining a payment score for a content provider (Para. [0276]).  It would have been obvious to one of ordinary skill in the art to modify Kiyooka, BAT, and BAT2 to consider time spent viewing content as taught by Redlich since longer viewer spend on content is an indication of higher quality content which would be reflected in higher payment (Para. [0287]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyooka in view of BAT and BAT2, and in further view of Lo (US 2019/0238937)
Regarding claim 10, Kiyooka, does not explicitly disclose the method of claim 1, wherein the media content includes a toast notification with a hyperlink.  Lo teaches a system wherein the number of click-throughs on interactive content is tracked and wherein the interactive content incudes pop-up links (i.e. toast notifications) (Paras. [0033]-[0036]; Para. [0019] of associated provisional).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kiyooka, BAT, and BAT2 to track click-throughs of pop-up links as taught by Lo since it would allow providers with knowledge about user behaviors and interests (Para. [0017]).
Response to Arguments
Applicant's arguments regarding claims rejected under 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant argues with substance:
Applicant argues that the claims are similar to claim 37.  Applicant alleges that the limitations of “automatically collect by a processor of the attention application indicia of user attention…based on monitoring, by the processor, an amount of time the user spent on the website…” and “automatically signing…a message to execute a transfer…such that the user is anonymous to the third-party content-producing account” cannot be performed in the human mind and integrate the judicial exception into a practical application by providing a technical improvement.  The Examiner respectfully disagrees.  First, the Examiner notes that the “monitoring” limitation as claimed is merely an observance of a  humans interaction with a website.  This limitation as claimed may certainly be performed by a human.  A simple example would be a mother observing that their child has been on Facebook for an hour.  Next, the Examiner notes that the “automatically signing” limitation was found to merely place the judicial exception into a particular environment.  Finally, the alleged improvement that “the user is able to anonymously and automatically reward content producers and advertiser” is not technical in nature.  The providing of rewards anonymously is something that has been around for centuries.  
Applicant argues that the claims are similar to Example 40.  Applicant argues that the claim limits the rewarding to web browsing behavior and provides a specific improvement on user experience browsing the web.  The Examiner respectfully disagrees.  Basing a reward on a particular behavior is not technical in nature.   Particular parameters for a reward have no effect on the functioning capabilities of any involved computing devices.
Based on at least the above, the 101 rejection is maintained.
Applicant's arguments regarding claims rejected under 35 U.S.C. 103 have been fully considered but are moot due to the application of additional prior art.
Examiner Notes
The Examiner suggests fleshing out the “automatically collecting” step to include elements that go beyond a human’s capabilities, such as the use of cookies, sensors, etc.  This should take the limitation beyond the judicial exception.  The Examiner suggests looking at  related application 16/436455 as it featured limitations regarding “proving attention to an ad” and transmission of a blinded token, which may be similar to collecting indicia of user attention. If properly supported in the instant application, it is strongly encouraged to incorporate these aspects of the related application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Franham (US 2018/0357729) discloses users compensating content creators (Paras. [0013], [0109]).
“Soon, you’ll get paid in cryptocurrency to watch ads on your phone” by Permission.io, available on February 27, 2018 discusses providing compensation in crypto to users based on ad consumption
“Vimeo ‘Tip Jar’ Lets Users Pay Creators for Content” teaches paid Vimeo accounts being able to activate a button to allow users to donate by credit card or PayPal

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261.  The examiner can normally be reached on Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE G ROBINSON/Examiner, Art Unit 3681                                                                                                                                                                                                        
/SAM REFAI/Primary Examiner, Art Unit 3681                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Found at https://web.archive.org/web/20170516193711/https://basicattentiontoken.org/
        2 Found at https://basicattentiontoken.org/announcing-a-new-blockchain-based-digital-advertising-platform/